                                           Case 4:20-cv-04796-YGR Document 4 Filed 09/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CYMEYON V. HILL,
                                   7                                                         Case No. 20-cv-04796-YGR (PR)
                                                        Plaintiff,
                                   8
                                                 v.                                          ORDER OF DISMISSAL WITHOUT
                                   9                                                         PREJUDICE
                                         MICHAEL KERN,
                                  10
                                                        Defendant.
                                  11

                                  12          On July 17, 2020, Plaintiff, a civil detainee, filed the present pro se civil rights complaint
Northern District of California
 United States District Court




                                  13   under 42 U.S.C. § 1983.

                                  14          In an Order dated August 6, 2020, the Court noted that because Plaintiff is a civil detainee,

                                  15   then he is not a “prisoner” subject to the provisions of the Prisoner Litigation Reform Act. Dkt. 3

                                  16   at 1 (citing Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000)). Thus, the Court directed

                                  17   Plaintiff to file a non-prisoner application for leave to proceed in forma pauperis (“IFP”). The

                                  18   Court informed Plaintiff that his action could not go forward until he paid the filing fee or filed a

                                  19   completed non-prisoner IFP application. The Court directed the Clerk of the Court to send

                                  20   Plaintiff a blank non-prisoner IFP application, and it warned Plaintiff that he must pay the fee or

                                  21   return the completed application within twenty-eight days or his action would be dismissed. More

                                  22   than twenty-eight days have passed, and Plaintiff has not paid the filing fee, returned the non-

                                  23   prisoner IFP application, or otherwise communicated with the Court.

                                  24          Accordingly, this action is DISMISSED WITHOUT PREJUDICE. The Clerk shall

                                  25   terminate all pending motions and close the file.

                                  26         IT IS SO ORDERED.

                                  27   Dated: September 29, 2020                        ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  28                                                    United States District Judge
